Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This communication is in response to Application No. 17/837,730 filed on 10 June 2022. This application is a CON of 16/849,463 filed on 15 April 2020, and claims PROV 62/833,942 filed on 15 April 2019.  	The preliminary amendment filed 10 June 2022 cancels claims 1-20 and adds claims 21-40. 	Claims 21-40 are presented for examination.

Claim Objections
Claims 21 and 34 are objected to because of the following informalities: the claims recite acronym “KPI” without identifying the meaning of the acronym. For the purpose of this examination, Examiner will interpret “KPI” to mean “Key Performance Indicator,” as outlined in claims 27 and 39. 	Appropriate correction is required.
Claims 23 and 35 are objected to because of the following informalities: the claims recite acronyms “IMSI” and “IMEI-SV” without identifying the meaning of the acronym. For the purpose of this examination, Examiner will interpret “IMSI” to mean “International Mobile Subscriber Identity” and “IMEI-SV” to mean “International Mobile Station Equipment Identity Software Version.” 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 33 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  	Claim 33 recites “wherein the VM smart cluster device is configured to process handovers between cell towers such that deciphered packet information relating to an individual subscriber is distributed to one of the plurality of VMs associated with that subscriber.” There is no description in the specification of “cell” or “towers” in such a way as to reasonably convey to one skilled in the relevant art that the inventor has possession of the claimed invention at the time. For instance, the Specification recites “the smart cluster device 212 is further to be understood to be configured and operational to process handovers between eNodeBs” on page 11 lines 18-20. The art, as demonstrated from NPL Wikipedia, discloses eNodeB, or Evolved Node B or E-UTRAN Node B, as “the hardware that is connected to the mobile phone network that communicates directly wirelessly with mobile handsets (UEs), like a base transceiver station (BTS) in GSM networks.” This is not limited to cell towers. Therefore, Examiner finds that the “cell towers” of claim 33 fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	Claim 33 recites “wherein the VM smart cluster device is configured to process handovers between cell towers such that deciphered packet information relating to an individual subscriber is distributed to one of the plurality of VMs associated with that subscriber.” There is no mention of “cell” or “towers” in the Specification submitted 6/10/2022 or in the Specification submitted 4/15/2020 to the Parent Application 16/849,463 filed on 15 April 2020. At best, the Specification recites “the smart cluster device 212 is further to be understood to be configured and operational to process handovers between eNodeBs” on page 11 lines 18-20. It is not clear if Applicant wishes to claim “cell towers” that were not described in the Specification or eNodeBs which are not mentioned in the claim. Therefore, this claim is indefinite.  	For the purpose of this examination, Examiner will interpret the limitation to mean “wherein the VM smart cluster device is configured to process handovers between Evolved Node B cell towers (eNodeBs) such that deciphered packet information relating to an individual subscriber is distributed to one of the plurality of VMs associated with that subscriber,” as discussed on page 11 lines 18-22 of Applicant’s specification. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,381,491 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 21-40 overlap with the limitations of claims 1-14 of U.S. Patent No. 11,381,491 B2. Therefore, the limitations of claims 21-40 of the instant application are disclosed by the limitations of claims 1-14 of U.S. Patent No. 11,381,491 B2, and as such is unpatentable for obvious-type double patenting.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2020/0213187 A1 to Padmanabhan et al discloses eNodeB towers and base station towers.
US PGPUB 2020/0235952 A1 to Mukherjee et al discloses an evolved node B and a cellular tower as types of base stations.
US PGPUB 2019/0379544 A1 to Suthar et al discloses eNodeBs as the type of radio towers for 4G network.
NPL Wikipedia discloses eNodeB as the hardware that communicates between a mobile phone network and a mobile handset, or User End device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHQUITA GOODWIN whose telephone number is (571)272-5477. The examiner can normally be reached M-F 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SCHQUITA D GOODWIN/Primary Examiner, Art Unit 2459